Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 27-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2020.
Oath/Declaration
Although not an objection, Applicant is advised to be aware that the Oath required to perfect priority does not appear to be present in the instant file history. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (GB-2308118-A).
Regarding claim 23, Watson teaches that a pigmentary particulate material selected from the group consisting of titanium dioxide, doped titanium dioxide, and a mixture of titanium dioxide and doped titanium dioxide (page 1, lines 5-15, teaching a rutile titanium dioxide pigment particle of the invention), the pigmentary particulate material comprising: a ratio of a mean particle size to the mean crystal size of=< 1.25 (page 2, lines 5-11, teaching that the rutile titanium dioxide having a particle size distribution with a geometric weight standard deviation less than 1.25 and a ratio of average particle size to average crystal size of less than 1.25:1). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Watson's disclosed range of “less than 1.25:1" lies within Applicant's claimed range of"=< 1.25". 
Watson is silent about a crystal size distribution such that >= 40 wt% of the pigmentary particulate material has a crystal size of from 0.35 to 0.5 µm. It would be obvious to the ordinarily skilled artisan to select 100% of particles having the crystal size as taught by Watson. Also, Watson teaches that the average crystal size is adjusted to suit the intended use of the titanium dioxide (page 11, lines 8-9). As such, one of the person of ordinary skill in the art 
It has been held that 'where the general conditions of a claim are disclosed in the prior art,  it is not inventive to discover the optimum or workable ranges by routine experimentation.' In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955).
It is noted that 40% surely falls within 100%, and any of the value below/above 40% also falls within 100% .It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant's claimed range of">= 40 wt%" lies within Watson's disclosed range of "100% weight".
Watson does not disclose a mean crystal size of from 0.35 to 0.5 µm, however, Watson does disclose that the rutile titanium dioxide has an average crystal size in the range 0. 17 to 0.32 micrometers (see Watson at page 2, lines 5-11), which is close to touching the claimed range of 0.35 to 0.5 µm. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Regarding claim 36, Watson fails to teach that the mean crystal size is from 0.35 to 0.5 µm; however, Watson teaches that the rutile titanium dioxide having an average crystal size in the range 0. 17 to 0.32 micrometers (page 2, lines 5-11), 0.35µm is very close to 0.32 microns as taught by Watson.
It has been held that "Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,783,227 USPQ 773, 779 (Fed. Cir. 1985)"
Regarding claim 37, Watson teaches that the pigmentary particulate material has a crystal size of 0.3 to 0.5µm (page 2, lines 5-11, teaching that the rutile titanium dioxide having an average crystal size in the range 0. 17 to 0.32 micrometers). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Watson's disclosed range of "0. 17 to 0.32" overlaps within Applicant's claimed range of "0.35 to 0.5".
Watson is silent about a crystal size distribution such that >= 50 wt% of the pigmentary particulate material has a crystal size of from 0.3 to 0.5 µm. It would be obvious to the ordinarily skilled artisan to select 100% of 
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454,456, 105 USPQ 223,235 (CCPA 1955). 
It is noted that 50% surely falls within 100%. It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant's claimed range of">= 50 wt%" lies within Watson's disclosed range of"I00% weight".
Regarding claim 38, Watson teaches that the pigmentary particulate material has a crystal size of=< 0.5 µm (page 2, lines 5-11, teaching that the rutile titanium dioxide having an average crystal size in the range 0. 17 to 0.32 micrometers). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In 
Watson is silent about and a crystal size distribution such that>= 45 wt% of the pigmentary particulate material has a crystal size of =< 0.5 µm. It would be obvious to the ordinarily skilled artisan to select 100% of particles having the crystal size as taught by Watson. Also, Watson teaches that the average crystal size is adjusted to suit the intended use of the titanium dioxide (page 11, lines 8-9). As such, one of the person of ordinary skill in the art would appreciate that not only would the average crystal size be obvious to adjust but the distribution of the crystal sizes as well.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454,456, 105 USPQ 223,235 (CCPA 1955).
It is noted that 45% surely falls within 100%. It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant's claimed range of ">= 50 wt%" lies within Watson's disclosed range of" I 00% weight".
Regarding claim 39, Watson teaches that the pigmentary particulate material has a crystal size of 0.2 to 0.3 µm (page 2, lines 5-11, teaching that the rutile titanium dioxide having an average crystal size in the range 0. 17 to 0.32 micrometers). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Watson's disclosed range of "0.17 to 0.32" overlaps within Applicant's claimed range of "0.2 to 0.3 µm".
Watson is silent about a crystal size distribution such that 0.5 to 40 wt% of the pigmentary particulate material has a crystal size of 0.2 to 0.3 µm. It would be obvious to the ordinarily skilled artisan to select 100% of particles having the crystal size as taught by Watson. Also, Watson teaches that the average crystal size is adjusted to suit the intended use of the titanium dioxide (page 11, lines 8-9). As such, one of the person of ordinary skill in the art would appreciate that not only would the average crystal size be obvious to be adjusted but the distribution of the crystal sizes as well.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant's claimed range of "0.5 to 40 wt% "lies within Watson's disclosed range of "100% weight".
Regarding claim 40, Watson teaches that the ratio of the mean particle size to the mean crystal size is =< 1.2 (page 2, lines 5-11, teaching that the rutile titanium dioxide having a ratio of average particle size to average crystal size of less than 1.25: l).It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant's claimed range of"=< 1.2" lies within Watson's disclosed range of "less than 1.25: 1".
Regarding claim 41, Watson teaches that the ratio of the mean particle size to the mean crystal size is 0.8 to 1.2 (page 2, lines 5-11, teaching that the rutile titanium dioxide having a ratio of average particle size to average crystal size of less than 1.25:1).It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the 
Regarding claim 42, Watson teaches that the ratio of the mean particle size to the mean crystal size is 1.0 to 1.15 (page 2, lines 5-11, teaching that the rutile titanium dioxide having a ratio of average particle size to average crystal size of less than 1.25: 1) .It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant's claimed range of" 1.0 to 1.15" lies within Watson's disclosed range of "less than 1.25: 1".
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Watson as applied to claim 23, and further in view of Robb (US-20110041726-Al).
Regarding claims 24-25, Watson fails to teach that the pigmentary particulate material dispersed within a vehicle and is present in an amount of >= 30 vol%.
Robb teaches that the NIR scattering particulate material, which is titanium dioxide, doped titanium dioxide or combinations thereof (paragraph [0070]), and the vehicle may be any product or NIR scattering particulate material in an amount of from 0.5 to 70% V/v, for example in master batches levels as high as from 50 to 70% V/v may be possible or desirable (paragraph [0081]). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, applicant's claimed range of" >= 30 vol%." lies within Robb's disclosed range of 0.5 to 70% V/v.
It would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to select titanium dioxide particles to be dispersing within the plastic resin (vehicle) within the disclosed range 0.5 to 70% V/v because of the same uses of the invention and the teaching of the reference. It should be noted that according to MPEP 2144 "The rationale to modify or combine the 
Regarding claim 26, Watson and Robb teach that the pigmentary particulate material dispersed within a vehicle and is present in an amount of 40 to 75 vol% (paragraph [0081] of Robb, teaching that the composition is intended for use as a plastics resin composition, and the composition may comprise NIR scattering particulate material in an amount of from 0.5 to 70% V/vi, for example in master batches levels as high as from 50 to 70% V/v may be possible or desirable). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant's claimed .
Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claim 23 is not obvious in view of Watson because Watson fails to teach or suggest a mean crystal size of 0.35-0.5 micrometers, while Watson at best describes a rutile titanium dioxide having an average crystal size in the range of 0.17 to 0.32 micrometers, however, this is unconvincing because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05(I), second paragraph). 
Applicant argues that claim 23 is not obvious in view of Watson, therefore claims 24-26 and 36 are not obvious. This is unconvincing because claims 23 is obvious in view of Watson as described above, therefore this is a moot point. 
Applicant argues that a POSITA would immediately recognize that Robb has no relationship whatsoever with Watson. Examiner respectfully disagrees, and notes that Watson and Robb are both directed to titanium dioxide compositions, and are both directed to the same field of endeavor; pigmentary particles. Therefore, this argument is unconvincing. 
Applicant argues that Robb does not teach or suggest a crystal size distribution such that > 40 wt. % of the pigmentary particulate material has a crystal size from 0.3 to 0.5 micrometers. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Robb does not provide information as to which opacity benefits arise when a material with a tightly defined size characteristic is used at a particular concentration range. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., opacity benefits arise when a material with a tightly defined size characteristic is used at a particular concentration range) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Robb does not provide the motivation to modify the invention disclosed by Watson in a way which makes claim 36 obvious. Without addressing the merits of the position, Examiner notes that this is a moot point as the above rejections do not rely on Watson in view of Robb to reject claim 36. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731